Exhibit 10.2
 
AMENDED AND RESTATED DIRECTORS’ COMPENSATION PLAN
NEULION, INC. (formerly JumpTV Inc.),
as amended on May 13, 2009, July 14, 2009, June 15, 2010 and June 5, 2012


 
ARTICLE 1
PURPOSE AND INTERPRETATION
 


1.1
Plan

 
This compensation plan (the “Plan”) supersedes any and all prior plans relating
to the issuance of Common Shares to Directors by NeuLion in lieu of cash
payments.
 
1.2
Purpose

 
The purpose of this Plan is to advance the interests of NeuLion by (i)
encouraging its Directors to acquire Common Shares, thereby, increasing the
proprietary interests of such persons in NeuLion and aligning the interests of
such persons with the interests of NeuLion’s shareholders generally; and (ii)
preserving NeuLion’s cash for other corporate purposes.
 
1.3
Administration

 
 
(a)
This Plan will be administered by the Board or a Committee of the Board duly
appointed for this purpose by the Board and consisting of not less than 2
Directors.  If a Committee is appointed for this purpose, all references to the
term “Board” will be deemed to be references to the Committee.

 
 
(b)
Subject to the limitations of this Plan, the Board has the authority: (i) to
grant Common Shares to Directors under the Plan; (ii) to determine the terms,
including the limitations, restrictions and conditions, if any, upon such
grants; (iii) to interpret this Plan and to adopt, amend and rescind such
administrative guidelines and other rules and regulations relating to this Plan
as it may from time to time deem advisable, subject to required prior approval
by any applicable regulatory authority; and (iv) to make all other
determinations and to take all other actions in connection with the
implementation and administration of this Plan as it may deem necessary or
advisable.  The Board’s guidelines, rules, regulations, interpretations and
determinations will be conclusive and binding upon all parties.

 
1.4
Interpretation

 
For the purposes herein, the following terms have the meanings ascribed thereto
as follows:
 
 
(a)
“Board of Directors” or “Board” means the board of directors of NeuLion;

 
 
(b)
“Chairman” means the Chairman of a committee of NeuLion;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
“Committee” means an independent committee (within the meaning of applicable
securities laws) of the Board;

 
 
(d)
“Common Shares” means the common shares in the share capital of NeuLion;

 
 
(e)
“Director” means a person who is elected or appointed as a director of NeuLion
from time to time;

 
 
(f)
“Insider” means:

 
 
(i)
an insider as defined in the Securities Act (Ontario), other than a person who
falls within that definition solely by virtue of being a director or senior
officer of a subsidiary of NeuLion; and

 
 
(ii)
an associate, as defined in the Securities Act (Ontario), of any person who is
an Insider by virtue of (i) above;

 
 
(g)
“Management Director” means a Director of NeuLion other than a Non-Management
Director;

 
 
(h)
“NeuLion” means NeuLion, Inc. (formerly JumpTV Inc.);

 
 
(i)
“Non-Management Director” means a Director who is not otherwise an officer,
employee or consultant of NeuLion;

 
 
(j)
“Option” means an option to purchase Common Shares of NeuLion issued by NeuLion
from treasury;

 
 
(k)
“Plan” means this incentive compensation plan; and

 
 
(l)
“Share Compensation Agreement” means any stock option, stock plan, employee
stock purchase plan or any other compensation or incentive mechanism involving
the issuance or potential issuance of Common Shares, including a share purchase
from treasury which is financially assisted by the Corporation by way of a loan,
guarantee or otherwise.

 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine.
 
This Plan is to be governed by and interpreted in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
1.5
Available Shares

 
The maximum number of Common Shares available to be issued by NeuLion to
Non-Management Directors under the Plan is 5,000,000.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 2
DIRECTORS PLAN
 
2.1
Directors’ Remuneration

 
The Board approves remuneration from time to time for each Non-Management
Director whereby Non-Management Directors are paid in recognition of their
services as board members and, if applicable, as chairs of
Committees.  Non-Management Directors are also reimbursed for any out-of-pocket
travel expenses incurred in order to attend meetings.  Management Directors of
NeuLion are not currently entitled to any compensation for attending meetings of
the Board or Committees.
 
2.2
Issuance of Common Shares

 
The Non-Management Directors of NeuLion shall receive at least 50% of their
annual retainers and Board and Committee meeting fees by way of issuance of
Common Shares and may elect to receive up to 100% of their retainers and fees in
Common Shares in lieu of cash compensation.
 
2.3
Calculation for Common Shares

 
 
(a)
Every year, in the months of June and December, and by no later than the 15th
day of June and December, as the case may be, NeuLion will send a notice (the
“Notice”) to each Non-Management Director, that will solicit from such Director
the amount of such Director’s cash compensation it wishes to receive in Common
Shares, as more particularly described and set forth below.

 
 
(b)
Each June and December, a Non-Management Director will receive at least 50% of
the Non-Management Director’s annual base compensation (including any base
compensation applicable to the Chair of any Committee) and 50% of all accrued
Board and Committee meeting fees in Common Shares in full satisfaction of such
amounts owing.  A Non-Management Director may elect to receive additional Common
Shares in lieu of cash compensation owing by NeuLion to the Non-Management
Director at that time and will be required to advise NeuLion of the
Non-Management Director’s election to receive additional Common Shares by no
later than 5 business days after receipt of the Notice.

 
 
(c)
The number of Common Shares to be issued to each Non-Management Director will be
determined by dividing the dollar value of the retainers and fees to be paid in
Common Shares by the closing price of the Common Shares on (i) the Toronto Stock
Exchange or (ii) any recognized stock exchange which trades the highest volume
of Common Shares, on the date the compensation became due and payable to the
relevant Director.

 
2.4
Issuance of Common Shares

 
 
3

--------------------------------------------------------------------------------

 
 
Subject to Section 3.7, NeuLion will issue the relevant Common Shares to the
relevant Directors following receipt of the Notice from each such Director and
during the month of December or June, as the case may be, or such later time in
the discretion of the Board.
 
 
ARTICLE 3
GENERAL
 
3.1
Non-Exclusivity

 
Nothing contained herein will prevent the Board from adopting other or
additional compensation arrangements for the benefit of any Director of NeuLion,
subject to any required regulatory or shareholder approval.
 
3.2
Cessation of Entitlement under the Plan

 
Upon ceasing to become a Director, a Director will no longer be eligible to
receive Common Shares under this Plan and any amounts owing to such Director
shall be paid in cash.
 
3.3
Amendment and Termination

 
 
(a)
The Board may, at any time and from time to time, amend, suspend or terminate
the Plan without shareholder approval, provided that no such amendment,
suspension or termination may be made without obtaining any required approval of
any regulatory authority or stock exchange.

 
 
(b)
Notwithstanding the provisions of Section 3.3(a), the Board may not, without the
approval of the shareholders of the Corporation, make amendments to the Plan for
any of the following purposes:

 
 
(i)
to increase the maximum number of Common Shares issuable under the Plan; or

 
 
(ii)
to amend the provisions of this Section 3.3(b).

 
3.4
Compliance with Legislation; Governing Law

 
 
(a)
The obligation of NeuLion to issue and deliver Common Shares in accordance with
this Plan is subject to applicable securities law, rules or regulations of any
stock exchange or market on which the Common Shares trade, any trading black-out
periods prescribed by NeuLion and the receipt of any approvals that may be
required from any regulator or market having jurisdiction over the securities of
NeuLion.

 
 
(b)
If Common Shares cannot be issued by NeuLion hereunder for any reason
whatsoever, the obligation of NeuLion to issue such Common Shares shall be
suspended until such time as it is practicable for NeuLion to issue such Common
Shares.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
The Plan shall be governed by and construed in accordance with the laws of the
Province of Ontario.

 
3.5
Effective Date

 
This Plan will become effective immediately upon approval of the Board, subject
to any required regulatory and shareholder approval.
 
3.6
Record Keeping

 
NeuLion shall maintain a register in which shall be recorded:
 
 
(a)
the name and address of each Non-Management Director participating in this Plan;
and

 
 
(b)
the number of Common Shares issued to all Non-Management Directors pursuant to
this Plan.

 
3.7
Taxes

 
NeuLion shall have the right to deduct and withhold from (or recover in respect
of) any payment to be made pursuant to or in connection with this Plan the
amount of any taxes required by law to be withheld from, or paid in connection
with, such payment.  The Board may, in its discretion, permit a Director to
elect to satisfy such withholding obligation through a cash payment to be made
by the Director, through the surrender of shares already held by a Director in a
manner acceptable to the Board, or through the surrender of shares which the
Director is otherwise entitled to receive under the Plan.  NeuLion shall have
the right to sell any of a Director’s Shares to satisfy or recover any taxes
which are payable by NeuLion in respect of this Plan.  Where the withholding
undertaken in connection with the foregoing is considered by the Board to be
inadequate, the payment or delivery of property hereunder shall be conditional
upon such Director (or other person) reimbursing or making arrangements
satisfactory to NeuLion for the payment or provision of all required taxes.  For
purposes hereof, “taxes” shall refer to any local, foreign, federal, provincial,
state, social security or any other taxes or governmental charges of any kind
whatsoever.
 
3.8
Director Responsibility

 
Neither NeuLion nor any of its subsidiaries shall assume any responsibility in
respect of any tax consequences that arise from participation in the Plan by any
Director or other person.  Such persons are urged to consult their own
independent tax advisors in such regard.
 
 
 
5

--------------------------------------------------------------------------------